Case 2:20-cv-00509-RGD-RJK Document 1 Filed 10/08/20 Page 1 of 12 PageID# 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Norfolk Division

BRITTINI LEVANDOFSKY,                     :
                                          :
                        Plaintiff,        :
                                          :
v.                                        :                  Civil Action No. 2:20-cv-509
                                          :
UNITED ONE RESOURCES, INC.,               :
                                          :
                        Defendant.        :
__________________________________________:

                                CLASS ACTION COMPLAINT

       COMES NOW the Plaintiff, Brittini Levandofsky, (“Plaintiff”), by counsel, and for her

Complaint against the Defendant, she alleges as follows:

                                PRELIMINARY STATEMENT

       1.      When enacting the Fair Credit Reporting Act, Congress found that consumer

reporting agencies “have assumed a vital role” in society, and there was a need to ensure that they

“exercise their grave responsibilities with fairness, impartiality, and a respect for the consumer’s

right to privacy.” 15 U.S. Code § 1681(a)(3)-(4). To accomplish Congress’ goal, the FCRA

contains a variety of requirements to protect consumers, including § 1681e(b), which is one of the

cornerstone provisions of the statute.

       2.      Whenever a consumer reporting agency prepares a consumer report, § 1681e(b)

requires it to follow reasonable procedures to assure maximum possible accuracy of the

information concerning the individual about whom the report relates. 15 U.S.C. § 1681e(b). This

section imposes a high, and often disregarded, standard on credit reporting agencies. See, e.g.,

Burke v. Experian Info. Sols., Inc., 2011 WL 1085874, at *4 (E.D. Va. Mar. 18, 2011) (breaking

down the requirements of § 1681e(b), and explaining that “‘assure’ means ‘to make sure or certain:
Case 2:20-cv-00509-RGD-RJK Document 1 Filed 10/08/20 Page 2 of 12 PageID# 2




put beyond all doubt,’” “‘[m]aximum’ means the ‘greatest in quantity or highest degree

attainable[,]’ and ‘possible’ means something ‘falling within the bounds of what may be done,

occur or be conceived’” (quoting Webster’s Third New International Dictionary 133, 1396, 1771

(1993)).

       3.      Defendant United One Resources, Inc., is a “reseller” of consumer reports that

assembles and merges information contained in the databases of the “Big 3” nationwide consumer

reporting agencies—Experian, Equifax, and Trans Union. Defendant “resells” this merged

information in what is commonly referred to as a “tri-merged credit report” to various third parties,

such as mortgage lenders. Like a traditional consumer reporting agency, the FCRA mandates that

resellers use reasonable procedures to assure maximum possible accuracy whenever they publish

a consumer report. See 15 U.S.C. § 1681a(u) (defining a reseller as a consumer reporting agency

when it assembles and merges information contained in the database of another consumer reporting

agency and does not maintain a database of its own from which new reports are produced).

       4.      Even though it is a reseller of the information, it appears that Defendant has no

procedures whatsoever to assure the accuracy of the information it publishes about consumers.

Instead of complying with its independent obligations to assure maximum possible accuracy, it

appears that Defendant purchases consumer reports from other sources to combine and resell

without any policies or procedures in place to ensure the accuracy of the information, even when

the information is obviously incorrect.

       5.      This lawsuit challenges Defendant’s failure to adopt reasonable procedures to

prevent the erroneous publication of deceased information in its credit reports. In this case, likely

representative of numerous others, Defendant published grossly inaccurate credit information

concerning Plaintiff to her mortgage company even though it was apparent—on the face of the
Case 2:20-cv-00509-RGD-RJK Document 1 Filed 10/08/20 Page 3 of 12 PageID# 3




report—that Plaintiff was not deceased as two of the three nationwide consumer reporting agencies

reflected she was alive and making payments on multiple creditors. Plaintiff was nonetheless

denied a mortgage loan because Defendant simply regurgitated inaccurate information it obtained

from Equifax without reviewing or considering the illogical inconsistencies before selling that

information to Plaintiff’s mortgage company. See Federal Trade Commission, 40 Years of

Experience with the Fair Credit Reporting Act: An FTC Report with Summary of Interpretations

67 (July 2011) (explaining that a consumer reporting agency “must maintain procedures to avoid

reporting information with obvious logical inconsistencies, such as a credit account opened when

the consumer was known to be a minor”).

                                        JURISDICTION

       6.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331 and 15 U.S.C. § 1681(p).

       7.      Venue is proper in this District and Division because a substantial part of the events

and omissions giving rise to the claim occurred in this District and Division

                                            PARTIES

       8.      Plaintiff is a natural person living within this Division and is a “consumer” as

defined by 15 U.S.C. §1681a(c).

       9.      Defendant United One Resources, Inc. (“Defendant”) is a corporation organized

under the laws of Pennsylvania and a “reseller” as defined by § 1681a(u) of the FCRA. At all times

relevant to this Complaint, Defendant was a business engaged in the assembly of information

contained in the databases of Equifax, Experian, and Trans Union for the purpose of furnishing

such information to third parties.
Case 2:20-cv-00509-RGD-RJK Document 1 Filed 10/08/20 Page 4 of 12 PageID# 4




                                  FACTUAL ALLEGATIONS

       A.      Defendant is a reseller of consumer reports.

       10.     The Big 3 consumer reporting agencies—Experian, Equifax, and Trans Union—

regularly receive information from various sources around the country including banks, credit

unions, automobile dealers, student loan providers, public information vendors, the Social Security

Administration, and other furnishers.

       11.     Experian, Equifax, and Trans Union collect their credit information from thousands

of sources and distribute that information to their customers/subscribers, such as Defendant.

       12.     Although many of their customers are creditors, Experian, Equifax, and Trans

Union generate significant revenue by selling credit information to “resellers” of consumer reports,

like Defendant.

       13.     After receiving the credit information (usually at a lower cost because of their

volume) from the credit bureaus, resellers then assemble and merge the credit information obtained

into a 3-bureau credit report, also known as a “tri-merge” or “merged infile” credit report, and sell

them to various mortgage lenders throughout the country.

       14.     Tri-merge credit reports are unique to the mortgage industry because applying for

a mortgage loan is different in many ways from applying for other types of loans, such as a credit

card, where a creditor often obtains credit information from just one credit bureau.

       15.     When Defendant requests credit information from the credit bureaus for a particular

consumer, the credit information is exchanged via an automated process, and the credit bureaus

send the raw credit data to Defendant electronically.
Case 2:20-cv-00509-RGD-RJK Document 1 Filed 10/08/20 Page 5 of 12 PageID# 5




       16.     After receiving the raw credit data from the credit bureaus for a particular

consumer, Defendant assembles, merges, and normalizes the credit information, exactly as

received from Equifax, Experian, and Trans Union, into a Merged Infile credit report.

       17.     Accordingly, Defendant is a “reseller” as defined at 15 U.S.C. § 1681a(u), which

is a “consumer reporting agency that—(1) assembles and merges information contained in the

database of another consumer reporting agency or multiple consumer reporting agencies

concerning any consumer for purposes of furnishing such information to any third party, to the

extent of such activities; and (2) does not maintain a database of the assemble or merged

information from which new consumer reports are produced.”

       B.      Plaintiff’s experience and Defendant’s lack of procedures.

       18.     Plaintiff is an active-duty servicemember in the United States Navy.

       19.     On or around July 17, 2019, Plaintiff applied for a mortgage loan with Southern

Trust Mortgage in Virginia Beach.

       20.     As part of this process, Southern Trust requested a copy of Plaintiff’s credit report

from Defendant.

       21.     Defendant furnished a tri-merge credit report to Southern Trust Mortgage dated

July 17, 2019, which contained credit information about Defendant.

       22.     The credit report erroneously indicated that Plaintiff was deceased.

       23.     The credit report that Defendant furnished to Southern Trust Mortgage caused

Plaintiff to be denied for a mortgage based on Defendant’s reporting that Plaintiff was deceased.

       24.     This information was inaccurate—Plaintiff is alive.
Case 2:20-cv-00509-RGD-RJK Document 1 Filed 10/08/20 Page 6 of 12 PageID# 6




       25.     The Defendant’s erroneous reporting of Plaintiff as deceased was based on the

erroneous information it received from Equifax only. Thus, the “deceased” status was contradicted

within Defendants’ own report by the information it obtained from Trans Union and Experian.

       26.     Defendant’s placement of the inaccurate information in Plaintiff’s consumer report

was caused by Defendant’s failure to implement and follow reasonable procedures to assure that

the information it was publishing regarding consumers was as accurate as possible.

       27.     If Defendant had reasonable procedures (or any procedures whatsoever) it could

have easily determined that the information it published regarding Plaintiff was inaccurate and she

was alive.

       28.     Most notably, this would include the most basic procedure of resolving conflicting

information within its own report. Here, the deceased information that Defendant reported

originated from Equifax, while information from Experian and Trans Union demonstrated that

Plaintiff was alive and active. In other words, Defendant knew that it was publishing inaccurate

information regarding Plaintiff because Plaintiff could not be both active and deceased. Defendant

should have had a procedure in place to resolve this conflict rather than knowingly publishing false

information.

       29.     Upon information and belief, Defendant routinely sells credit reports for living

consumers with active credit histories, which include a notation indicating that the living consumer

is “deceased” and does not have a credit score.

       30.     Upon information and belief, Defendant does not independently verify with any

source that a consumer is, in fact, deceased before placing a “deceased” notation on that

consumer’s Merged Infile credit report.
Case 2:20-cv-00509-RGD-RJK Document 1 Filed 10/08/20 Page 7 of 12 PageID# 7




        31.     Upon information and belief, Defendant does not employ any procedures at all to

assure that a consumer with a “deceased” notation on his/her Merged Infile credit report is, in fact,

actually deceased before including the “deceased” notation on that consumer’s report and selling

that report for profit.

        32.     Even in instances where other data on the face of the consumer’s Merged Infile

report indicates that he/she is not deceased, such as current and active credit history, Defendant

employs no procedures to assure that a consumer with a “deceased” notation on his/her report is,

in fact, actually deceased before including the “deceased” notation in that consumer’s file.

        33.     In sum, Defendant also has no procedures to ensure that a consumer with a

“deceased” mark on his/her report is actually deceased before including the “deceased” notation

on that consumer’s report.

        34.     As a result of Defendant’s misconduct, Plaintiff suffered actual damages, including

but not limited to: denial of her mortgage application, emotional distress, and damage to her

reputation.

        C.      Defendant’s violations of the FCRA are willful.

        35.     The Supreme Court has held that willfulness under the FCRA encompasses not

only a knowing violation but also a violation committed in reckless disregard of statutory

obligations. Safeco Insurance Company of America v. Burr, 551 U.S. 47 (2007).

        36.     Recklessness is measured by an objective standard: conduct that creates an

“unjustifiably high risk of harm that is either known or so obvious that it should be known.” Id. at

68.

        37.     In this instance, Defendant willfully violated the FCRA because its procedures

caused an unjustifiably high risk of harm that was either known or was so obvious it should have
Case 2:20-cv-00509-RGD-RJK Document 1 Filed 10/08/20 Page 8 of 12 PageID# 8




been known. More specifically, Defendant had information available to it—including information

from Experian and Trans Union and dozens of accounts included in the report—demonstrating

that Plaintiff was not deceased.

        38.     As the Federal Trade Commission has explained, reasonable procedures to assure

maximum possibly accuracy include “establish[ing] procedures to avoid reporting information

from its furnishers that appears implausible or inconsistent.” FTC, 40 Years of Experience with the

Fair Credit Reporting Act: An FTC Report with Summary of Interpretations 67 (July 2011),

available at https://www.ftc.gov/sites/default/files/documents/reports/40-years-experience-fair-

credit-reporting-act-ftc-staff-report-summary-interpretations/110720fcrareport.pdf.

        39.     A credit reporting agency “must maintain procedures to avoid reporting

information with obvious logical inconsistencies, such as a credit account opened when the

consumer was known to be a minor” or, as here, where a consumer is reported as deceased even

though she is alive. See id. at 68.

        40.     If Defendant had reasonable procedures in place that were consistent with the

FTC’s guidelines and the plain language of the FCRA, Defendant would not have reported the

inaccurate, derogatory information concerning Plaintiff.

        41.     By way of further example and without limitation, Defendant’s conduct was willful

because it knew or should have known of the inadequacy of its procedures through lawsuits in

other jurisdictions against its competitors. See, e.g., Ocasio v. CoreLogic Credco, LLC, 2015 WL

5722828, at *3 (D.N.J. Sept. 29, 2015) (denying summary judgment in a § 1681e(b) case because

the reseller “reiterated inaccurate information and did not independently verify the data it

received.”); Starkey v. Experian Info. Sols., Inc., 32 F. Supp. 3d 1105, 1109 (C.D. Cal. 2014)
Case 2:20-cv-00509-RGD-RJK Document 1 Filed 10/08/20 Page 9 of 12 PageID# 9




(rejecting a reseller’s summary judgment argument that “a reseller provides an ‘accurate’ report

simply by accurately reproducing the information furnished to it by other credit bureaus”).

        42.     Upon information and belief, Defendant has been further notified of the inadequacy

of its procedures through disputes submitted by consumers and complaints from mortgage

companies.

        43.     Despite these complaints and lawsuits, Defendant has continued to rely on its

inadequate procedures to the detriment of Plaintiff and class members.


              COUNT ONE: VIOLATION OF FAIR CREDIT REPORTING ACT
                               15 U.S.C. § 1681e(b)
                                   Class Claim

        44.     Plaintiff restates each of the allegations in the preceding paragraphs as if set forth

at length herein.

        45.     Pursuant to Fed. R. Civ. P. 23, Plaintiff brings this action individually and on behalf

of a class initially defined as follows:

        All natural persons who were the subject: (1) of a consumer report furnished by the
        Defendant to a third party within the five years preceding the filing date of this
        Complaint; (2) where the Defendant’s consumer report contained a notation that
        the consumer was deceased in at least one scoring model; and (3) where one or
        more other scoring models did not also contain a deceased notation.

        Plaintiff is a member of this class.

        46.     Numerosity. Upon information and belief, Plaintiff alleges that the class is so

numerous that joinder of the claims of all class members is impractical. The class members’ names

and addresses are identifiable through the Defendant’s documents and records, and the class

members may be notified of the pendency of this action by publication or mailed notice.

        47.     Existence and Predominance of Common Questions of Law and Fact. Common

questions of law and fact exist as to all putative class members. These questions predominate over
Case 2:20-cv-00509-RGD-RJK Document 1 Filed 10/08/20 Page 10 of 12 PageID# 10




the questions affecting only individual members. These common legal and factual questions

include, among other things: (a) whether Defendant blindly includes deceased information it

obtains from credit bureaus into its reports without any procedure to assure the accuracy or

completeness of the underlying data; (b) whether this conduct violated the FCRA; and (c) whether

the violation was negligent, reckless, knowing, or intentionally committed in conscious disregard

of the Plaintiff’s and putative class members’ rights.

       48.     Typicality. Plaintiff’s claims are typical of the claims of each putative class

member and all claims are based on the same facts and legal theories. Plaintiff, as every putative

class member, alleges a violation of the same FCRA provision, 15 U.S.C. §1681e(b). This claim

challenges the Defendant’s consumer reporting procedures and does not depend on any

individualized facts. For purposes of class certification, Plaintiff seeks only statutory and punitive

damages. Such damages are appropriate in circumstances like this one where injuries are

particularized and concrete, but difficult to quantify, rendering the recovery of class statutory

damages ideal and appropriate. In addition, Plaintiff is entitled to the relief under the same causes

of action as the other class members.

       49.     Adequacy. Plaintiff will fairly and adequately protect the class’s interests. Plaintiff

has retained counsel experienced in handling actions involving unlawful practices against

consumers and class actions. Neither Plaintiff nor her counsel have any interests that might cause

them not to vigorously pursue this action. Plaintiff is aware of her responsibilities to the putative

class and has accepted such responsibilities.

       50.     Certification of the class under Rule 23(b)(3) of the Federal Rules of Civil

Procedure is also appropriate in that:

               a.      As alleged above, the questions of law or fact common to the class members
Case 2:20-cv-00509-RGD-RJK Document 1 Filed 10/08/20 Page 11 of 12 PageID# 11




predominate over any questions affecting an individual member. Each of the common facts and

legal questions in the case overwhelm the more modest individual issues. The statutory and

punitive damages sought by each member are such that the individual prosecution would prove

burdensome and expensive given the complex and extensive litigation necessitated by Defendant’s

conduct. Further, those individual issues that do exist can be effectively streamlined and resolved

in a manner that minimizes the individual complexities and differences in proof in the case.

               b.      A class action is superior to other available methods for the fair and efficient

adjudication of the controversy. Consumer claims generally are ideal for class treatment as they

involve many, if not most, consumers who are otherwise disempowered and unable to afford and

bring such claims individually. Further, most consumers affected by Defendant’s conduct

described above are likely unaware of their rights under the law or of whom they could find to

represent them in federal litigation. Individual litigation of the uniform issues in this case would

be a waste of judicial resources. The issues at the core of this case are class wide and should be

resolved at one time. One win for one consumer would set the law for every similarly situated

consumer.

       51.     Defendant violated 15 U.S.C. § 1681e(b) by failing to establish or to follow

reasonable procedures to assure maximum possible accuracy in the preparation of the consumer

reports it published and maintained regarding the Plaintiff and the putative class members by

blindly publishing deceased notations from Experian, Equifax, and Trans Union even though it

contradicted other information in the report.
Case 2:20-cv-00509-RGD-RJK Document 1 Filed 10/08/20 Page 12 of 12 PageID# 12




        52.     Defendant’s violation of 15 U.S.C. § 1681e(b) was willful, rendering the Defendant

liable pursuant to 15 U.S.C. § 1681n. In the alternative, the Defendant was negligent, entitling the

Plaintiff to recover under 15 U.S.C. § 1681o.1

        53.     In addition, the Plaintiff and each class member suffered an actual injury because

of the Defendant’s violation, as alleged herein.

        54.     Plaintiff and the putative class members are entitled to recover statutory damages,

punitive damages, costs, and attorney’s fees from the Defendant in an amount to be determined by

the Court pursuant to 15 U.S.C. § 1681n.

        WHEREFORE, Plaintiff moves for class certification and for judgment against the

Defendant for statutory damages, punitive damages, and attorneys’ fees and costs, as well as any

other relief that the Court finds just and appropriate.


        TRIAL BY JURY IS DEMANDED.

                                                Respectfully submitted,
                                                BRITTINI LEVANDOFSKY

                                                By: ____/s/ Kristi C. Kelly___________
                                                Kristi C. Kelly, Esq., VSB #72791
                                                Andrew J. Guzzo, Esq., VSB #82170
                                                KELLY GUZZO, PLC
                                                3925 Chain Bridge Road, Suite 202
                                                Fairfax, VA 22030
                                                (703) 424-7572
                                                (703) 591-0167 Facsimile
                                                Email: kkelly@kellyguzzo.com
                                                Email: aguzzo@kellyguzzo.com
                                                Counsel for Plaintiff




1
  Plaintiff seeks statutory and punitive damages on behalf of herself and others. If class certification
is denied, Plaintiff intends to seek actual damages for Defendant’s violation.
